DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 22 and 23 are allowable because the prior art does not teach generating a digital fingerprint for multiple scenes, comparing the fingerprints to identify duplicate scenes and then in response to a request from a player device, transmitting a listing of the duplicate scenes identified in multiple programs, wherein the player device renders first and second programs and processes the listing of duplicate scenes during playback of the second program so that if the second program is rendered to the viewer within about one hour of the first program, the player advances from a first PTS to a second PTS of the duplicate scene so the duplicate scene is skipped. These features, taken together with the rest of the recited limitations, render the claims novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s arguments have been considered but are moot in view of the new rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim or amend the claim to place the claim in proper dependent form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9, 10, 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wood, US 2018/0152743 in view of Gilson et al., US 2016/0173941, further in view of Kansara, US 2016/0342844.

1 and 9 and 17. Wood teaches an automated process executed by a media player device comprising a processor and data storage [Figs. 1, 2, 9], the process comprising:
initially rendering, by the media player device, a first media stream comprising a first television program of a program series for playback to a viewer [media device 108 streams content, Fig. 2-5, paras. 19, 22, 24, 36, 55, 
receiving, by the media player device, digital skip data relating to a second program of the same program series as the first program, wherein the digital skip data indicates at least one portion of the second program that is an exact duplicate of a viewed portion of the first program the media player device automatically advancing to a future playback point in the second media stream to skip over the at least one portion of the second television program that is the exact duplicate of the viewed portion of the first program, and otherwise rendering the second media stream including the at least one portion of the second program that is a duplicate of the viewed portion of the first program [portions can be automatically skipped based on crowd sourced skip data; title sequence/opening credits are the same each time, i.e. exact duplicates, Fig. 3-6, paras. 23, 26, 29-31, 34, 35, 50, 51, 54, 55].
Wood is silent on a time frame of about an hour.  Gilson teaches a skipping method wherein if a second media stream comprising the second program of the program series is rendered to the viewer within about one hour of the initial rendering of the first media stream, the media player device automatically advancing to a future playback point in the second media stream to skip over the at least one portion of the second television program that is a duplicate of the viewed portion of the first program [duplicate content is skipped or not based on elapsed time since last episode; time may be minutes or hours; Figs. 4, 5, paras. 24, 31-36, 42-45].  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to combine the references, incorporating a user-configurable time frame in order to give more control to viewers, and allow them to view repeated content only when a sufficient amount of time has passed to make if difficult to remember.  This flexibility in setting an appropriate elapsed time ensures that users (who differ in focus, memory, etc.) will not be frustrated either by too many or too few repeated segments.
The above references do not teach timestamps for start and end times per se. (Wood teaches index/pointers [e.g. Fig. 3; paras. 29, 31] but it is not clear these are “timestamps,” although arguably they are.)  Kansara teaches skip data that indicates a portion of a viewed program according to a first PTS representing a start time and a second PTS representing an end time [paras. 153, 179, 183].  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the above combination with Kansara, in order to synchronize the crowdsourced skipping with the local skipping cues on the user’s local machine, making each user’s experience the same.  Presentation timing is a logical way to define the skipped segments for viewing purposes since it defines what frames are displayed at what time.
Gilson and Wood are also silent on generating identifiers based on analyzing program segments. Kansara teaches a system wherein the at least one duplicate portion of the second television program is identified by the content management system performing an automated analysis of the first and second television programs of the series to automatically recognize the at least one duplicate portion of the second television program, wherein the automated analysis comprises: analyzing each of the program segments in the first and second television programs to generate digital identifiers for each program segment [sequence analyzer/fingerprint generator analyze segments and generate fingerprints (i.e. identifiers), Figs. 5, 6, 9A, 10, 12, paras. 41-44, 51-53, 60, 68, 69]; and
comparing the digital identifiers from the program segments of the first television program to each of the digital identifiers generated for the program segments in the second television program to recognize duplicate program segments based upon matching digital identifiers [fingerprint comparator, Figs. 5, 6, 12, paras. 41-44, 62-66, 70].  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate Kinsara’s technique of fingerprinting and comparing signatures as an efficient way to determine what content is duplicated and avoid annoying users with repeated segments.  Fingerprinting allows segments to be individually identified by intrinsic properties of the content, rather than requiring duplication data to be sent or received from a server, for example.

2 and 10. Wood teaches the automated process of claim 1 wherein the digital skip data is received by the media player device via a digital network from a content management service [Fig. 3-6, paras. 23, 26, 29-31, 34, 50, 51, 54, 55].

3. Wood teaches the automated process of claim 1 wherein the digital skip data defines the at least one portion of the second program that is a duplicate of the viewed portion of the first program according to start time and an end time [Fig. 3-6, paras. 23, 26, 29-31, 34, 50, 51, 54, 55].

18. Gilson teaches the media player device of claim 17 wherein the at least one portion of the second television program is not skipped if the viewer has not actually viewed the viewed portion of the first television program [if a user has viewed a portion, it can be omitted/skipped—if they have NOT viewed a portion, it isn’t skipped, paras. 31, 35, 43-45].

21 (from 17). The above references are silent on MPEG time stamps.  Official notice is taken that it MPEG standards and the use of PTS from the MPEG standard were well known and convention before the effective filing date of the claimed invention. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to process MPEG PTS, to leverage the widespread adoption of MPEG for content compression, ensuring compatibility with the most possible content and providers.


Claims 5, 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wood, Gilson and Kansara as cited above in view of Patel et al., US 2017/0034578.

5 and 13 (from 1 and 9). The above references do not explicitly verify a viewed portion.  Patel teaches a media system further comprising the media player device verifying that the viewer has actually viewed the viewed portion of the first program [paras. 6, 31, 34, 53].  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the references, using Patel’s technique to avoid skipping portions that the user has not yet viewed.

6 and 14 (from 5 and 13). Patel teaches the automated process of claim 5 wherein the at least one portion of the second program is not skipped if the viewer has not actually viewed the viewed portion of the first program [viewed portions are skipped, i.e. unviewed portions are not skipped, paras. 6, 31, 34, 55].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R NEWLIN/               Examiner, Art Unit 2424